DETAILED ACTION
	This Office Action, based on application 16/847,717 filed 14 April 2020, is filed in response to applicant’s amendment and remarks filed 11 April 2022.  Claims 1-3, 5-16, and 18-20 are pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 11 April 2022 in response to the Office Action mailed 12 January 2022, have been fully considered below.
Information Disclosure Statement
Applicant’s remarks are noted; the corrected IDS including the reference in question was previously considered and the initialized IDS was returned in conjunction with the Advisory Action filed 5 April 2022.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “identifying a location of a first previous version of the … write data within the storage system” and “comparing a first size of the compressed write data to a second size of an allocated space for the first previous version of the compressed write data within the storage system” as amended in Claim 1.  On Pages 13-14 of applicant’s remarks, the applicant alleges BRADY’s teaching of ‘the total amount of allocated disk space’ is not equivalent to ‘a second size of an allocated space for the first previous version of the compressed write data’; the Office respectfully disagrees.  As noted by the applicant on Page 14, 2nd ¶, BRADY’s teaching of a ‘total amount of allocated space’ is based on a function of an expected compression ratio on an uncompressed size of the data unit.  On Page 14, 2nd ¶, the applicant alleges the Advisory Action cites the ‘expected compression ratio of an uncompressed size of the data unit’ as being equivalent to the claimed ‘first previous version’; to clarify for the record, the Office does not find BRADY’s ‘ratio’ analogous to the claimed ‘first previous version’, but finds BRADY’s ‘the data unit’ (in uncompressed form) as being analogous to the claimed ‘first previous version’.   Google’s English Dictionary (from Oxford Languages) defines a ‘version’ as “a particular form of something differing in certain respects from an earlier form or other forms of the same type of thing”.  The Office maintains that BRADY’s uncompressed ‘data unit’ meets the broadest reasonable interpretation of the claimed ‘first previous version’ since the compression operation transforms the data unit into a different form.  The Office has re-reviewed applicant’s specification and notes the specification is silent in regard to defining what constitutes a ‘previous version’ of (compressed) data (or in what respect the data is differing in form); no description is provided as to whether or not a ‘previous version’ constitutes a change in what the data represents or even if the ‘previous version’ may be in a compressed form.  Since BRADY compares ‘the total amount of allocated disk space’ (as determined based on the size of data in uncompressed form) to a compressed form of the data (e.g. Col 1, Lines 60-67) to determine where to store data in the storage system, the Office maintains applicant’s claimed ‘comparing …’ step is met.

Claim Objections
The following claims are objected to due to informalities:
Claims 7, 8, and 20: The pronoun ‘it’ should be removed from the claims and replaced with the object to which the pronoun references to avoid indefiniteness issues (e.g. What is ‘it’?).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 12, 13, 14, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Patent Eligibility is determined as set forth under the 2019 Patent Eligibility Guidelines (see MPEP § 2106).
Regarding Step 1, Claim 1 and respective dependent Claims 5, 6, and 12 are directed to a process; Claim 13, Claim 14 and respective dependent Claims 18 and 19 are directed to a machine/manufacture.  Thus, the claims are directed to one of the four statutory categories of invention.
Regarding Step 2A prong 1, this part of the eligibility analysis evaluates whether the claim recites a judicial exception. The claims are directed to a mental process or concepts performed in the human mind including observations, evaluations, judgements, and opinions. The background of the invention is directed to generating an optimal sequence for when data is reconstructed. Claim 1 is directed to determining a location to store data in a storage system with storage regions comprising different storage rations by comparing the data size to an amount of space allocated to a previous version of the data. Independent Claims 13 and 14 and dependent Claims 5, 6, 12, 18, and 19 recite an analogous limitation of the cited Claim 1 limitations. The cited limitations of (1) ‘identifying a location of a first previous version of the compressed write data within the storage system’, (2) ‘comparing a first size of the compressed write data to a second size of an allocated space for the previous version of the compressed write data within the storage system’, and (3) ‘identifying a region of the storage system for storing the compressed write data based on an outcome of a comparison of the first size of the compressed write data based on an outcome of a comparison of the first size of the compressed write data and the second size of the allocated space for the first previous version of the compressed write data’ of Claim 1 (and analogous Claims 13 and 14) may be merely a mental process that may be performed within the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding Step 2A prong 2, this part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas of Claim 1 (and analogously Claims 5, 6, 12, 13, 14, 18, and 19), Claim 1 further recites “compressing a write data”. While the claims recite the ‘compressing a write data” limitation, the Office makes the following observations: (1) data compression itself is well-known in the field of computing, (2) the claims do not modify how data is compressed; as such, the compression step merely prepares the data and places the data into a form for which is used for the comparison which amounts to mere data gathering and thus may be considered as an insignificant extra-solution activity (further see MPEP § 2106.05(g)). Claim 13 further recites a ‘medium’ storing program instructions for implementing the analogous process of Claim 1; Claim 14 (and analogously dependent Claims 18 and 19) further recites the device comprises a ‘processor’, ‘memory’, ‘storage media’, and ‘compressing component’ for implementing the analogous process of Claim 1. While the processor, memory, storage media, and compressing component are noted for performing the claimed process, the processor, memory, storage media, and compressing component are merely generic computer components used to perform the claimed processes as they are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Thus, the additional elements fail to integrate the recited judicial exception into a practical application or provide an inventive concept. Dependent Claims 5, 6, 12, 18, and 19 further limit the determination of a location to store data based on the size of the previous version of data meets additional thresholds; however, limiting the claims as such further amount to mere data gathering and thus constitute an insignificant extra-solution activity of the parent claims.
Regarding Step 2B, Courts have recognized that the additional elements of a processor (components) and storage devices are well-understood, routine and conventional as indicated in MPEP 2106.05(d).  Furthermore, the ‘compressing …’ step is merely “storing and retrieving information in memory”, which the courts have found to be well-understood, routine and conventional activity (see MPEP 2106.05(d)(II)).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage devices to perform the ‘identifying a location …’, ‘comparing …’, and ‘identifying a region …’ steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 9-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY (US Patent 6,000,009) in further view of JOSHI et al (US PGPub 2012/0210066).

With respect to Claims 1, 13, and 14, BRADY discloses a method/product/system, comprising:
compressing a write data (Fig 2a – compress record data 32; Col 5, Lines 27-29); 
identifying a location of a first previous version of the compressed write data within the storage system, wherein the first previous version of the compressed write data includes a most recently stored version of the compressed write data (Fig 2a – record uncompressed record size; Col 5, Lines 27-29 – the ‘first previous version’ of the record data is analogous to the record data prior to being compressed; the location of the record data must be identified in order to then compress the record);
comparing a first size of the compressed write data to a second size of an allocated space for the first previous version of the compressed write data within the storage system (Col 1, Lines 60-67 – during an update operation, the size {‘first size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘second size’}), and wherein the storage system operates using a log-structured filing system (Col 1, Lines 15-19 – ‘log-structured file system’); and
identifying a region of the storage system for storing the compressed write data based on an outcome of a comparison of the first size of the compressed write data and the second size of the allocated space for the first previous version of the compressed write data (Col 1, Lines 60-67 – if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).
BRADY may not explicitly disclose wherein a different region of the storage system includes a different compression ratio.
However, JOSHI discloses wherein a different region of the storage system includes a different compression ratio (¶ [0202] – each cache level A-N may implement a different respective compression ratio).
BRADY and JOSHI are analogous art because they are from the same field of endeavor of file storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BRADY and JOSHI before him or her, to modify the storage system of BRADY include different regions allocated to data with different compression ratios as taught by JOSHI.  A motivation for doing so would have been to organize the data in groups according to how the data was compressed, thus enabling eviction algorithms to determine cache victims based on capacity limits allocated to different compression levels (¶[0201-0202]).  Therefore, it would have been obvious to combine BRADY and JOSHI to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 15, the combination of BRADY and JOSHI disclose the method/system of each respective parent claim.
JOSHI further discloses writing the compressed write data in the identified region of the storage system (¶ [0201] – I/O request data may be compressed for storage on the cache storage device), wherein writing the compressed write data includes writing the compressed write data to a grain of the identified region of the storage system (Fig 6, cache 600 comprises cache pages 604 {‘cache page’ analogous to a ‘grain’}; ¶ [0061] – cache tags map storage I/O addresses to cache pages or physical addresses in the cache; ¶ [0069] – virtual machines write data associated with a data write operation to the physical cache address).  

With respect to Claims 3 and 16, the combination of BRADY and JOSHI disclose the method/system of each respective parent claim.
JOSHI further discloses wherein identifying the region of the storage system further comprises identifying one extent of a plurality of extents of the storage system responsive to the first size of the compressed write data, wherein a different extent is configured to store grains of a different size (Fig 6, cache 600 comprises chunks 602 {‘chunk’ analogous to an ‘extent’} wherein each chunk comprises cache pages 604; ¶[0086] – the cache may support multiple page sizes; ¶[0197-0199] – cache chunks allocated to a VM may be further allocated to different cache levels).

With respect to Claims 5 and 18, the combination of BRADY and JOSHI disclose the method/system of each respective parent claim.
BRADY further discloses wherein identifying the region of the storage system based on the outcome of the comparison further comprises: selecting the allocated space for the first previous version of the write data as the identified region of the storage system in response to the first size of the compressed write data being within P201906282US01Page 31 of 36a predetermined range, wherein a bounds of a predetermined range is dependent upon the second size of the allocated space for the first previous version of the write data in the storage system; and identifying the different region of the storage system in response to the first size of the compressed write data being outside the bounds of the predetermined range (Col 1, Lines 60-67 – during an update operation, the size {‘first size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘second size’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space {‘predetermined range’}, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  

With respect to Claims 6 and 19, the combination of BRADY and JOSHI disclose the method/system of each respective parent claim.
BRADY further discloses wherein identifying the region of the storage system further comprises: in response to the first size of the compressed write data being outside of the bounds of the predetermined range, identifying a location of a second previous version of the write data within the storage system, the second previous version being previous to the first previous version; comparing the first size of the compressed write data to the second size of the allocated space for the second previous version of the write data within the storage system; and identifying the region of the storage system based on the outcome of the comparison to the second previous version (Col 1, Lines 60-67 – during an update operation, the size {‘first size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘second size’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  

With respect to Claim 9, the combination of BRADY and JOSHI disclose the method of claim 1.
JOSHI further discloses generating a location information for a stored write data, the location information identifying a first physical location of the stored write data within the storage system; and  P201906282US01Page 32 of 36storing the generated location information in the storage system (¶ [0061] – cache tags {‘location information’} are used in mapping storage I/O addresses to actual cache pages or physical addresses in cache; cache tags may be organized in RAM {‘storing the generated location information’}).  

With respect to Claim 10, the combination of BRADY and JOSHI disclose the method of claim 9.
BRADY further discloses wherein identifying the region of the storage system based on the first size of the compressed write data includes identifying the region of the storage system based on a third physical location of at least one previous version of the write data (Col 1, Lines 60-67 – during an update operation, the size of a compressed updated data unit may be compared to the total amount of allocated space {‘at least one previous version of the write data’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  
JOSHI further discloses wherein the generated location information further includes a second physical location of at least one previous version of the compressed write data in the storage system (¶ [0061] – cache tags {‘location information’} are used in mapping storage I/O addresses to actual cache pages or physical addresses in cache).

With respect to Claim 11, the combination of BRADY and JOSHI disclose the method of claim 9.
BRADY further discloses wherein the location information further includes a written compressed write data size and at least one previous version of the written compressed write data size (Col 1, Lines 60-67 – during an update operation, the size {‘written compressed write data size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘at least one previous version of the written compressed write data size’}).  

With respect to Claim 12, the combination of BRADY and JOSHI disclose the method of claim 1.
BRADY further discloses wherein identifying the region of the storage system further comprises: identifying at least one previous version size of the compressed write data; and identifying the region of the storage system based on the at least one previous version size of the compressed write data (Col 1, Lines 60-67 – during an update operation, the size of a compressed updated data unit may be compared to the total amount of allocated space {‘previous version size’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  

Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY in further view of JOSHI and ELEFTHERIOU et al (US PGPub 2012/0110247).

With respect to Claims 7 and 20, the combination of BRADY and JOSHI disclose the method/system of each respective parent claim.
BRADY and JOSHI may not explicitly disclose wherein the identifying the region of the storage system based on the outcome of the comparison further comprises: obtaining a garbage collection information indicative of a likelihood that the allocated space for the first previous version of the write data will undergo a garbage collection process; and in response to the garbage collection information indicating that it is not likely that the allocated space will undergo the garbage collection process, writing the compressed write data in the identified region of the storage system.  
However, ELEFTHERIOU discloses wherein the identifying the region of the storage system based on the outcome of the comparison further comprises: obtaining a garbage collection information indicative of a likelihood that the allocated space for the first previous version of the write data will undergo a garbage collection process; and in response to the garbage collection information indicating that it is not likely that the allocated space will undergo the garbage collection process, writing the compressed write data in the identified region of the storage system (¶ [0070] – when a particular block is selected for garbage collection, all valid data pages storing the cached data on that block are relocated to another place; blocks not selected would be unaffected; see EXAMINER’S NOTE below).  
BRADY, JOSHI, and ELEFTHERIOU are analogous art because they are from the same field of endeavor of file storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BRADY, JOSHI, and ELEFTHERIOU before him or her, to modify the filing system of the combination of BRADY and JOSHI to include garbage collection as taught by ELEFTHERIOU.  A motivation for doing so would have been to control write amplification (¶ [0015]).  Therefore, it would have been obvious to combine BRADY and JOSHI to obtain the invention as specified in the instant claims.

With respect to Claim 8, the combination of BRADY, JOSHI, and ELEFTHERIOU disclose the method of claim 7.
ELEFTHERIOU further discloses wherein identifying the region of the storage system further comprises: in response to the garbage collection information indicating that it is likely that the allocated space will undergo the garbage collection process, not selecting the location of the first previous version of the write data as the region of the storage system (¶ [0070] – when a particular block is selected for garbage collection, all valid data pages storing the cached data on that block are relocated to another place; see EXAMINER’S NOTE below).

EXAMINER’S NOTE:  Claims 7, 8, and 20 are directed to a determination of a location in which to write data based on garbage collecting information indicating ‘a likelihood’ that a storage space allocated for a first previous version of the data will undergo garbage collection; as such, the ‘likelihood’ of garbage collection serves to be an intended use of the garbage collection information.  [0037-0040] and [00101-00103] are the only portions of the originally filed specification discussing the dependency of garbage collecting ‘likelihood’ for determining where to store write data.  The Office finds that the portions of the specification provide no indication how one may go about making the determination of ‘likelihood’, how ‘likelihood’ is measured, or how one would go about determining whether garbage collection for the allocated space is ‘likely’ or ‘not likely’.  Due to the findings, the Office has determined the intended use recitation does not result in a structural or manipulative difference in determining the indicator (garbage collection information) as recited in the claims in comparison to cited prior art’s selection for garbage collection, and the indicator may be interpreted broadly including simply as a flag, switch, or some binary value (e.g. yes/no or ‘likely’/‘not likely’).











(The rest of this page has intentionally been left blank)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137